Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/099,386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 1, 6, 11, and 16; Application No. 17/099,386 discloses:  receiving a system information block (SIB) from a base station, wherein the SIB indicates random access transmission uplink resources; after receiving the SIB, transmitting a random access preamble to the base station; after transmitting the random access preamble, transmitting, using one or more of the uplink resources indicated by the SIB, a first message to the base station, wherein the first message includes a first radio network temporary identifier (RNTI) of the WTRU; after transmitting the first message, receiving a second message from the base station, wherein the second message is derived from a second RNTI, the second RNTI being different than the first RNTI; and after receiving the second message, transmitting to the base station (claim 1:  transmitting a system information block (SIB) to a wireless transmit/receive unit (WTRU), wherein the SIB indicates random access transmission uplink resources; after transmitting the SIB, receiving a random access preamble from the WTRU; after receiving the random access preamble, receiving, using one or more of the uplink resources indicated by the SIB, a first message from the WTRU, wherein the first message includes a first radio network temporary identifier (RNTI) of the WTRU; and after receiving the first message, transmitting a second message to the WTRU, wherein the second message is derived from a second RNTI, the second RNTI being different than the first RNTI).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5, 10, 15, and 20, support for the limitation “the second message is derived from the first RNTI and the second RNTI” cannot be found in the original specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2006/0223532) (“Liu”) in view of Damnjanovic et al. (US 2010/0309877) (“Damnjanovic”).
For claims 1 and 6; Liu discloses:  receiving, using one or more of the uplink resources indicated by the SIB, a first message from the WTRU, wherein the first message includes a first radio network temporary identifier (RNTI) of the WTRU (paragraph 59:  the UE transmitting the RRC message--"URA Update Information" which the Common Control Channel (CCCH) bears, to the RNC to which the current resident cell of the UE belongs (namely, a new RNC), this message comprising an information element u-RNTI (UTRAN radio network Temporary Identifier), URA update cause and other information); and after receiving the first message, transmitting a second message to the WTRU, wherein the second message is derived from a second RNTI, the second RNTI being different than the first RNTI (paragraph 62:  after receiving the RNSAP message, the new RNC transmitting to the UE the RRC message--"URA Update Confirm", which the CCCH bears, this message comprising a new s-RNTI information element, namely, a radio network temporary identifier of the new RNC).
Liu does not expressly disclose, but Damnjanovic from similar fields of endeavor teaches:  transmitting a system information block (SIB) to a wireless transmit/receive unit (WTRU), wherein the SIB indicates random access transmission uplink resources (paragraph 28:  The RACH slot location (e.g., the specific subframe and portion of the system bandwidth used for the RACH slot) may be conveyed in system information that is broadcast on a Broadcast Channel (BCH) by each cell. Other parameters for the RACH slot (e.g., signature sequences being used) may be fixed or conveyed via the system information); after transmitting the SIB, receiving a random access preamble from the WTRU (paragraph 33:  The UE may transmit a random access preamble on the uplink whenever the UE desires to access the system).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Damnjanovic in the RA system as described by Liu.  The motivation is to utilize standard request/response signaling in a random access communication.
For claims 3 and 8; Liu discloses the subject matter in claim 1 as described above in the office action.
Liu does not expressly disclose, but Damnjanovic from similar fields of endeavor teaches:  calculating a third RNTI for random access transmissions with the base station (paragraph 40:  multiple RACHs may be available, and the UE may randomly select one of the available RACHs. Each RACH may be associated with a different Random Access RNTI (RA-RNTI). The UE may be identified by a combination of the RA-preamble identifier and the RA-RNTI of the selected RACH during the system access. An I-RNTI may be defined based on any combination of the RA-preamble identifier, RA-RNTI, and system time, e.g., the RA-preamble identifier and RA-RNTI, or the RA-RNTI and system time).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Damnjanovic in the RA system as described by Liu.  The motivation is to improve RA resource selection.
For claims 4 and 9; Liu discloses the subject matter in claim 1 as described above in the office action.
Liu does not expressly disclose, but Damnjanovic from similar fields of endeavor teaches:  the third RNTI is the same as the first RNTI or the second RNTI (paragraph 40:  multiple RACHs may be available, and the UE may randomly select one of the available RACHs. Each RACH may be associated with a different Random Access RNTI (RA-RNTI). The UE may be identified by a combination of the RA-preamble identifier and the RA-RNTI of the selected RACH during the system access. An I-RNTI may be defined based on any combination of the RA-preamble identifier, RA-RNTI, and system time, e.g., the RA-preamble identifier and RA-RNTI, or the RA-RNTI and system time).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Damnjanovic in the RA system as described by Liu.  The motivation is to improve RA resource selection.
For claims 5 and 10; Liu discloses the subject matter in claim 1 as described above in the office action.
Liu does not expressly disclose, but Damnjanovic from similar fields of endeavor teaches:  the second message is derived from the first RNTI and the second RNTI (paragraph 40:  multiple RACHs may be available, and the UE may randomly select one of the available RACHs. Each RACH may be associated with a different Random Access RNTI (RA-RNTI). The UE may be identified by a combination of the RA-preamble identifier and the RA-RNTI of the selected RACH during the system access. An I-RNTI may be defined based on any combination of the RA-preamble identifier, RA-RNTI, and system time, e.g., the RA-preamble identifier and RA-RNTI, or the RA-RNTI and system time).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Damnjanovic in the RA system as described by Liu.  The motivation is to improve RA resource selection.

Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Damnjanovic as applied to claim 1 above, and further in view of DiGirolamo et al. (US 2008/0095185) (“DiGirolamo”).
For claims 2 and 7; Liu discloses the subject matter in claim 1 as described above in the office action.
Liu does not expressly disclose, but DiGirolamo from similar fields of endeavor teaches:  the first message is received using a HARQ process (paragraph 10:  The ACK/NACK feedback is for the HARQ process. The ACK/NACK information is only provided in response to a packet being received on the downlink).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by DiGirolamo in the RA system as described by Liu.  The motivation is to improve reliability.

Claims 11 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Damnjanovic in view of Kitazoe et al. (US 2010/0178920) (“Kitazoe”).
For claims 11 and 16; Liu discloses the subject matter in claim 1 as described above in the office action.
Liu does not expressly disclose, but Kitazoe from similar fields of endeavor teaches:  the first message is received using a HARQ process (paragraph 39:  transmitting control information on a first cell to a wireless transmit/receive unit (WTRU), wherein the control information indicates random access transmission uplink resources).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kitazoe in the RA system as described by Liu.  The motivation is to improve reliability.
For claims 13 and 18; Liu discloses the subject matter in claim 11 as described above in the office action.
Liu does not expressly disclose, but Damnjanovic from similar fields of endeavor teaches:  calculating a third RNTI for random access transmissions with the base station (paragraph 40:  multiple RACHs may be available, and the UE may randomly select one of the available RACHs. Each RACH may be associated with a different Random Access RNTI (RA-RNTI). The UE may be identified by a combination of the RA-preamble identifier and the RA-RNTI of the selected RACH during the system access. An I-RNTI may be defined based on any combination of the RA-preamble identifier, RA-RNTI, and system time, e.g., the RA-preamble identifier and RA-RNTI, or the RA-RNTI and system time).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Damnjanovic in the RA system as described by Liu.  The motivation is to improve RA resource selection.
For claims 14 and 19; Liu discloses the subject matter in claim 11 as described above in the office action.
Liu does not expressly disclose, but Damnjanovic from similar fields of endeavor teaches:  the third RNTI is the same as the first RNTI or the second RNTI (paragraph 40:  multiple RACHs may be available, and the UE may randomly select one of the available RACHs. Each RACH may be associated with a different Random Access RNTI (RA-RNTI). The UE may be identified by a combination of the RA-preamble identifier and the RA-RNTI of the selected RACH during the system access. An I-RNTI may be defined based on any combination of the RA-preamble identifier, RA-RNTI, and system time, e.g., the RA-preamble identifier and RA-RNTI, or the RA-RNTI and system time).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Damnjanovic in the RA system as described by Liu.  The motivation is to improve RA resource selection.
For claims 15 and 20; Liu discloses the subject matter in claim 11 as described above in the office action.
Liu does not expressly disclose, but Damnjanovic from similar fields of endeavor teaches:  the second message is derived from the first RNTI and the second RNTI (paragraph 40:  multiple RACHs may be available, and the UE may randomly select one of the available RACHs. Each RACH may be associated with a different Random Access RNTI (RA-RNTI). The UE may be identified by a combination of the RA-preamble identifier and the RA-RNTI of the selected RACH during the system access. An I-RNTI may be defined based on any combination of the RA-preamble identifier, RA-RNTI, and system time, e.g., the RA-preamble identifier and RA-RNTI, or the RA-RNTI and system time).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Damnjanovic in the RA system as described by Liu.  The motivation is to improve RA resource selection.

Claims 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Damnjanovic in view of Kitazoe as applied to claim 1 above, and further in view of DiGirolamo.
For claims 12 and 17; Liu discloses the subject matter in claim 11 as described above in the office action.
Liu does not expressly disclose, but DiGirolamo from similar fields of endeavor teaches:  the first message is received using a HARQ process (paragraph 10:  The ACK/NACK feedback is for the HARQ process. The ACK/NACK information is only provided in response to a packet being received on the downlink).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by DiGirolamo in the RA system as described by Liu.  The motivation is to improve reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malladi et al. (US 2008/0273610); Malladi discloses A user equipment (UE) sends a random access preamble for system access. The random access preamble may include a random identifier (ID), a channel quality indicator (CQI), etc. The UE may randomly select the random ID or may be assigned this random ID. The UE receives a random access response from a base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466